12/07/2021



                                                                                           Case Number: DA 21-0552




          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           DA 21-0552

STEPHANIE KIPFINGER, BEN
CUNNINGHAM, INDIVIDUALLY &
AS NATURAL GUARDIAN AND
NEXT FRIEND OF E.C., A MINOR,

              Plaintiffs and Appellants,
     v.                                                 ORDER OF MEDIATOR APPOINTMENT

GREAT FALLS OBSTETRICAL &
GYNECOLOGICAL ASSOCIATES, &
JULIE KUYKENDALL.

              Defendants and Appellees.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Thomas Anthony Marra, whose name appears next on
the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this December 7, 2021.


                                                    Viy-.-6Am--f
                                             Bowen Greenwood, Clerk of the Supreme Court




c:        Daniel J. Flaherty, William V. Ballew, III., Paul Gallardo, Benjamin Novotny,
          Joe J. Newman, Gary Darling Kalkstein, Thomas Anthony Marra